UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1178


In re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.



              On Petition for Writ of Mandamus. (4:05-cr-01044-RBH-1)


Submitted: May 14, 2018                                           Decided: May 18, 2018


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his Motion for Reconsideration and his Motion to

Dismiss Indictment and Conviction for Lack of Jurisdiction. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court issued text orders denying these motions on February 15, 2018.

Accordingly, because the district court has recently acted on Chestnut’s motions, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2